 Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 1 of 45. PageID #: 2296



 1                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
 2                               EASTERN DIVISION

 3
       ELIZABETH GOODWIN,                    Case No. 1:15-cv-210
 4     as Administrator of                   Cleveland, Ohio
       the Estate of other
 5     BRIAN GARBER,

 6                   Plaintiff,

 7             vs.                           TUESDAY, FEBRUARY 12, 2019

 8     RAYMOND FRAZIER,

 9                   Defendant.

10

11

12

13           TRANSCRIPT OF FINAL PRETRIAL CONFERENCE PROCEEDINGS
                BEFORE THE HONORABLE WILLIAM H. BAUGHMAN, JR.
14                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18
       Chief Court Reporter:           Sarah E. Nageotte, RDR, CRR, CRC
19                                     United States District Court
                                       801 West Superior Avenue
20                                     Court Reporters 7-189
                                       Cleveland, Ohio 44113
21                                     (216) 357-7186

22

23

24

25     Proceedings recorded by mechanical stenography, transcript
       produced by computer-aided transcription.
 Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 2 of 45. PageID #: 2297



 1     APPEARANCES:

 2
       For Plaintiff:                TERRY H. GILBERT, Esquire
 3                                   JACQUELINE C. GREENE, Esquire
                                     Friedman & Gilbert
 4                                   55 Public Square
                                     Suite 1055
 5                                   Cleveland, Ohio 44113

 6                                   CHANCE G. DOUGLAS, Esquire
                                     Hoffman Legal Group
 7                                   24100 Chagrin Boulevard
                                     Suite 280
 8                                   Beachwood, Ohio 44122

 9

10     For Defendant:                DANIEL T. DOWNEY, Esquire
                                     MELANIE J. WILLIAMSON, Esquire
11                                   Fishel Downey Albrecht & Riepenhoff
                                     7775 Walton Parkway
12                                   Suite 200
                                     New Albany, Ohio 43054
13

14

15

16

17

18

19

20

21

22

23

24

25
            Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 3 of 45. PageID #: 2298
                                                                                         3


            1                    (Proceedings commenced at 1:15 p.m.)

            2                                       - - -

            3                       THE COURT:    Mr. DeVan, call the case.

            4                       COURTROOM DEPUTY:       The case before the Court

13:16:27    5     today is 1:15-cv-210, Elizabeth Goodwin versus Raymond

            6     Frazier, et al.

            7                       THE COURT:    Counsel for the plaintiffs, please

            8     state for the -- for the plaintiff, please state your

            9     appearances for the record.

13:16:46   10                       MR. GILBERT:     Thank you, Your Honor.

           11             My name is Terry Gilbert, along with Jacqueline Greene

           12     and Chance Douglas for the plaintiff.

           13                       THE COURT:    And I should mention that for

           14     purposes of this final pretrial, counsel may remain seated

13:16:59   15     when they address the Court; however, speak into the

           16     microphones in front of you so that our court reporter can

           17     pick up your comments.

           18             And counsel for the defendants, please state your

           19     appearances and introduce your clients.

13:17:10   20                       MR. DOWNEY:    Thank you, Your Honor.

           21             My name is Dan Downey and I'm here on behalf of Deputy

           22     Knee, Deputy Nicholson, and Deputy Frazier.

           23                       MS. WILLIAMSON:     I'm Melanie Williamson.

           24                       THE COURT:    This is the final pretrial in this

13:17:23   25     case, the case being set for trial to begin on Tuesday,
            Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 4 of 45. PageID #: 2299
                                                                                         4


            1     February 19th.

            2              We are going to discuss the trial and some issues that

            3     remain to be worked out before trial, and I'm going to

            4     proceed slowly here.       If you have any questions, then please

13:17:49    5     let me know.     I want to make sure we're all on the same

            6     page.

            7              I draw your attention initially to three orders that

            8     have been filed in this case which will more or less set out

            9     the ground rules for the trial.

13:18:04   10              The first one is ECF Number 113, the amended trial

           11     order.

           12              ECF Number 123, which is the supplemental trial order.

           13              And entered today, ECF Number 129, it's a short order,

           14     and it has to do with preparations to ensure that witnesses

13:18:31   15     are available to testify and the responsibilities with

           16     respect to those preparations, both to opposing counsel and

           17     to the Court.

           18              Is there any questions concerning any of these orders?

           19                       MR. GILBERT:     Procedural question.

13:18:49   20                       THE COURT:    Sure.

           21                       MR. GILBERT:     So I have to say, I was a little

           22     bit surprised at the total ban on asking for sidebars during

           23     the course of this trial.

           24              I think that there are times in a trial where counsel

13:19:11   25     needs to ask for a trial -- a sidebar because of the
            Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 5 of 45. PageID #: 2300
                                                                                           5


            1     seriousness of the objection, which the Court may or may not

            2     understand, and I would hope that the Court would trust the

            3     lawyers, all of whom are very experienced, not to abuse that

            4     privilege.

13:19:33    5             Sometimes things come -- could come in that are

            6     prejudicial.     Sometimes things can come in that may be

            7     grounds for a mistrial.        Without the ability to come to the

            8     sidebar and briefly address those issues, so the Court is in

            9     sync with what we're concerned about, it's not going to

13:19:58   10     delay this trial that much and it might avoid problems down

           11     the road.

           12                       THE COURT:    First of all, it's not a total ban

           13     on sidebars.     It merely provides -- the order merely

           14     provides that if counsel want a sidebar, they're to request

13:20:12   15     it, and then the Court will determine whether or not to hold

           16     it.

           17             So it's not that there will never be a sidebar.                It's

           18     merely that it must be requested, and I will immediately

           19     make a decision as to whether or not I think I need it.

13:20:25   20             And I'm flexible.      You've tried a case --

           21                       MR. GILBERT:     Right.   When I read it --

           22                       THE COURT:    -- before me.

           23                       MR. GILBERT:     Where is that part about the

           24     sidebars?

13:20:43   25                             (Pause in Proceedings)
            Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 6 of 45. PageID #: 2301
                                                                                         6


            1                       MR. GILBERT:     I'm sorry.    But when I read it,

            2     I didn't notice the -- the ability to request one.

            3                       THE COURT:    Right.

            4                       MR. GILBERT:     I'm sorry.

13:20:52    5                       THE COURT:    So I'll be reasonable.

            6                       MR. GILBERT:     Yeah.

            7                       THE COURT:    Any other questions about these

            8     orders?

            9                       MS. WILLIAMSON:      Your Honor, I have a

13:21:00   10     question.

           11             Regarding voir dire, will the attorneys be permitted

           12     to conduct follow-up examination based on the questions that

           13     you ask?

           14                       THE COURT:    Yes.    You're going to have

13:21:10   15     20 minutes to do whatever you want.

           16                       MS. WILLIAMSON:      Okay.

           17                       THE COURT:    Each side is going to have

           18     20 minutes to do whatever they want.

           19             I don't want to get anecdotal here, but I had the

13:21:21   20     experience of being called for jury duty over in state court

           21     about three years ago, and, actually, did get called up,

           22     called up with the panel.        I saw a very effective voir dire

           23     done by an attorney there that was not argumentative, that I

           24     thought was very helpful in providing information concerning

13:21:41   25     certain jurors, and that has somewhat affected my thoughts
            Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 7 of 45. PageID #: 2302
                                                                                         7


            1     on letting counsel have more time.

            2             Usually, I give ten minutes.        But I'm going to give

            3     20 minutes and we'll see how it goes.           So that -- yes, you

            4     will be able to for 20 minutes, and if I feel like more time

13:22:05    5     is necessary, again, I'll be reasonable and consider giving

            6     more time.     But at least 20 minutes to ask questions of --

            7     of the panel.

            8                       MR. DOWNEY:    If I may, Your Honor, just for a

            9     follow-up.

13:22:17   10             If -- say we're questioning a potential juror and

           11     there's a need to do a sidebar where they come up, sit next

           12     to you and the questions are asked, does that come out of

           13     our time or how would that work?

           14                       THE COURT:    No.   It wouldn't come out of your

13:22:33   15     time.

           16             I have had cases, especially criminal cases, where

           17     there has been information that's been inquired about that

           18     prospective jurors just don't want to speak about in open

           19     court, and also there are some questions that shouldn't be

13:22:53   20     answered in open court because the experiences of the

           21     jurors, that may affect their view of the case, is not

           22     something that should be published to everybody.

           23             So I had one situation where I felt like a priest in a

           24     confessional because I had a line to the back of the

13:23:15   25     courtroom where people wanted to talk to the Court and
            Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 8 of 45. PageID #: 2303
                                                                                         8


            1     counsel confidentially.

            2             And so, that will be provided for and we'll -- we'll

            3     just have to see how it goes.

            4                       MR. DOWNEY:    If I may, Your Honor, one other

13:23:30    5     question just about timing.

            6             I've only done a couple of these where we timed them,

            7     and my experience was that the Court issues an order at the

            8     end of the day indicating how much time each --

            9                       THE COURT:    And that's exactly what we'll do.

13:23:41   10     We'll tell you how much time you've used.

           11             Any other questions concerning the governing pretrial

           12     orders here that the Court's entered?

           13             All right.    Let's -- let's start with voir dire.

           14             The parties have proposed questions for the Court to

13:23:59   15     ask, and all of these questions seem to be reasonable, and I

           16     will have either already worked them into the questions that

           17     I prepared, or I will work them into the questions that I

           18     prepared.

           19             And then, after I'm -- I'm finished, the -- there will

13:24:25   20     be the opportunity for counsel to question the potential

           21     jurors.

           22             We're bringing up a panel of 30.         We'll seat eight.

           23     And they will be arranged in the courtroom.            Every juror

           24     gets a number, every potential juror gets a number, and we

13:24:51   25     start with the -- the low numbers in the box, and then it
            Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 9 of 45. PageID #: 2304
                                                                                         9


            1     will extend back into the courtroom.           But we'll make sure

            2     that everyone knows exactly what the -- what the seating is

            3     and where the jurors can be located.

            4             The other practice that we have in this court, and you

13:25:09    5     may be aware of this, is that for purposes of privacy, we do

            6     not use their names.       We refer to them by number.         It's very

            7     impersonal.     This was put in some time ago, and, quite

            8     frankly, I wish it were otherwise.          But if a transcript of

            9     the voir dire is prepared and we use names, then all that

13:25:33   10     would have to be redacted.

           11             So in order to avoid -- avoid to having to do manual

           12     redaction by the court reporter, we just refer to them by

           13     number.    So even though you will have their names, please

           14     don't refer to them by their names, refer to them by their

13:25:49   15     numbers.

           16             There will be the standard jury questionnaire that

           17     they will complete and counsel will have a copy, and I'll

           18     give you some time to look that over before we get started.

           19             All right.    And the standard questionnaire is an

13:26:09   20     appendix to the local rules, so if you need -- if you want

           21     to see it and refresh your recollection as to what that

           22     consists of, then take a look there.           And if for some reason

           23     you can't find it, contact Kyle and he'll make sure you get

           24     a copy in advance of the trial.

13:26:30   25             There's something else I wanted to say about jury
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 10 of 45. PageID #: 2305
                                                                                         10


            1     selection.     Oh, it will come to me.       I think I covered all

            2     of it, unless you have any questions.

            3                      MR. GILBERT:     Judge, do you have --

            4                      THE COURT:     Mr. Gilbert.

13:26:49    5                      MR. GILBERT:     Do you have a standard

            6     preliminary instruction for the jury?

            7                      THE COURT:     Yes, I do.

            8                      MR. GILBERT:     I assume it's just the basic?

            9                      THE COURT:     It's just standard --

13:26:58   10                      MR. GILBERT:     Yeah.    Okay.

           11                      THE COURT:     -- basic standard instruction.

           12            And the -- there will be an introductory instruction,

           13     and then, after the jury is impaneled, then there will be

           14     another introductory instruction before opening statements.

13:27:18   15                      MR. GILBERT:     And the preliminary statement

           16     that we have agreed to --

           17                      THE COURT:     Yes.   I wanted to talk to you

           18     about that as to when you think it's most appropriate to

           19     read that stip -- yes, your agreed-to opening statement will

13:27:36   20     be part of the instruction.

           21            But I want to talk to you also in the course of this

           22     pretrial about your stipulation and when you think it would

           23     be most appropriate to read that to the jury.            So we'll get

           24     to that.

13:27:49   25            The procedure for challenges for cause and peremptory
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 11 of 45. PageID #: 2306
                                                                                         11


            1     challenges are set forth in my order.          I'm going to give

            2     three peremptories to each side.         And we'll pass the sheet.

            3     It's all in there.      It's all in my order.       If you have any

            4     questions about it, I'll be happy to entertain it, but I

13:28:17    5     think it's the procedure that most of the judges in this

            6     court use for purposes of peremptory challenges.

            7            All right.     We'll then go into opening statements.

            8     20 minutes per side.       And that is in addition to your 10

            9     hours, not part of your 10 hours.          And I trust that you will

13:28:43   10     be -- give them a roadmap as to what the evidence will show.

           11     You won't be argumentative, et cetera, and so forth.              We all

           12     know what the ground rules are for opening statement, so I

           13     don't have to repeat that.

           14            Now, with respect to the stipulation, since it's come

13:29:02   15     up, this stipulation will be read to the jury.

           16            Does counsel have -- have thoughts about when it would

           17     be most appropriate to read it?

           18                      MR. GILBERT:     Well, I think it should be read

           19     maybe to the entire panel because there may be people who

13:29:24   20     might feel uncomfortable sitting on a case like this.

           21            I'm just thinking that at some point before the voir

           22     dire that that statement might -- the jury may want to know

           23     what the case is about, the prospective jury.

           24                      THE COURT:     Yes.   And what you've agreed to

13:29:50   25     is -- it's fairly general.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 12 of 45. PageID #: 2307
                                                                                         12


            1                      MR. GILBERT:     Right.

            2                      THE COURT:     Right.

            3                      MR. GILBERT:     I mean, you know, I can imagine

            4     somebody may think:       Well, I'm never going to sit on a case

13:30:03    5     where the police are involved.          Or I can never be able to be

            6     fair in a case like this.

            7            I hope it doesn't turn out to that, but it's possible.

            8                      MR. DOWNEY:     If I may, Your Honor.

            9            I think the points Mr. Gilbert brings up are addressed

13:30:19   10     in the voir dire questions both parties have submitted.                In

           11     my experience, stipulations or a statement would be read to

           12     the jury after they've been impaneled prior to opening.

           13     That's just been my experience and I think it's worked

           14     appropriately.

13:30:30   15            I don't think that either side would want to

           16     necessarily have somebody biased in a certain way before the

           17     Court's had an opportunity to question them, from our

           18     perspective.

           19                      MR. GILBERT:     I've been reminded that in

13:30:54   20     proposed voir dire questions, that's addressed.

           21            So I'll withdraw that comment.

           22                      THE COURT:     Okay.    I don't think it's

           23     necessary to read the stipulation as part of the voir dire.

           24     It may be worthwhile to read it -- read the stipulation

13:31:11   25     prior to opening statement, and then, at the close of all
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 13 of 45. PageID #: 2308
                                                                                         13


            1     the evidence, read it again to emphasize that these are

            2     facts that have been agreed to by the parties and they are

            3     to consider them as having been proven for purposes of this

            4     case.

13:31:28    5                      MR. DOWNEY:     We agree, Your Honor.

            6                      THE COURT:     All right.    So that's the way

            7     we'll proceed with that.

            8             So we have opening statement.        And then -- and then,

            9     we're going to go forward with plaintiff's case, followed by

13:31:41   10     defendants' case.

           11             I want to make sure that -- that I have the witness

           12     lists, and I know that they were filed early on, but nothing

           13     has been filed recently in terms of witnesses that the

           14     parties intend to present.

13:32:02   15             So is there a document that was previously filed that

           16     represents -- or documents previously filed on the docket

           17     that represent what -- the list that each party -- list of

           18     witnesses that each party intends to call?

           19                      MR. GILBERT:     There is.

13:32:23   20             There is, Judge, a witness list that we filed on

           21     November 29th.

           22                      THE COURT:     And what's the ECF Number on that?

           23                      MR. GILBERT:     Number 105.

           24                      THE COURT:     105.

13:32:38   25             And for the defendants?
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 14 of 45. PageID #: 2309
                                                                                         14


            1                      MS. WILLIAMSON:      Doc 49.

            2                      THE COURT:     49?

            3                      MS. WILLIAMSON:      Yes.

            4                      MR. GILBERT:     But I would say that we are in

13:32:50    5     the process of reducing that, given the -- obviously, the --

            6     some of the orders you --

            7                      THE COURT:     Right.

            8                      MR. GILBERT:     -- and other reasons --

            9                      THE COURT:     And that's the point for my

13:33:02   10     inquiry.    The lists I would expect to be impacted by the

           11     rulings in limine.

           12            And could you each have an updated list for the Court

           13     prior to the beginning of trial?

           14                      MS. WILLIAMSON:      Yes, Your Honor.

13:33:21   15                      MR. DOWNEY:     We'd prefer, Your Honor, if it

           16     was sooner than that, just so -- from a preparation

           17     standpoint.

           18                      THE COURT:     Right.    So how about by Thursday?

           19                      MR. GILBERT:     How about Friday?

13:33:33   20                      THE COURT:     Friday.    Okay.   By Friday to file

           21     an updated list of witnesses for each.

           22            And I have the -- I have the same question concerning

           23     exhibits.    You recently filed your Joint Exhibit list.

           24     That's ECF Number 124.       But I don't recall any updated

13:34:13   25     exhibit lists being filed.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 15 of 45. PageID #: 2310
                                                                                         15


            1             So what is the most updated exhibit list for each of

            2     the parties?

            3                      MR. GILBERT:     I mean, it would be the same.

            4                      THE COURT:     It would be part of 105?

13:34:30    5                      MR. GILBERT:     Well, we have 106 and 124.

            6                      THE COURT:     106 and 124?

            7                      MR. GILBERT:     The 124 is the Joint Exhibit

            8     list.

            9                      THE COURT:     All right.    And is it different

13:34:40   10     from what you just filed?

           11                      MR. GILBERT:     No.    This was -- the Joint

           12     Exhibit list is what we just filed today.

           13                      THE COURT:     All right.    That's 124.

           14                      MR. GILBERT:     124.

13:34:51   15                      THE COURT:     Okay.    So --

           16                      MR. GILBERT:     Our Plaintiff's Exhibit --

           17                      THE COURT:     Plaintiff's list was 106.

           18                      MR. GILBERT:     106, and that was filed

           19     November 29th.

13:35:01   20                      THE COURT:     All right.

           21                      MR. GILBERT:     And we're still evaluating the

           22     exhibits.

           23                      THE COURT:     Okay.

           24                      MR. GILBERT:     Mainly because of your order

13:35:08   25     limiting certain witnesses.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 16 of 45. PageID #: 2311
                                                                                         16


            1                      THE COURT:     Right.

            2            And defense -- defense counsel, what is your most

            3     recent witness [sic] list?

            4                      MR. DOWNEY:     He said exhibit list.

13:35:28    5                      MS. WILLIAMSON:      Yes.   I'm looking.

            6                            (Pause in Proceedings)

            7                      MS. WILLIAMSON:      Doc 72.

            8                      THE COURT:     72.

            9            And it makes sense to me for both of you to do an

13:35:47   10     updated list by Friday.

           11                      MR. GILBERT:     I would just add, Judge, that a

           12     lot of the documents here and items are not necessarily

           13     going to be offered into evidence but might be used for

           14     impeachment, which you cannot always know.

13:36:06   15                      THE COURT:     Right.   You can't anticipate.

           16                      MR. GILBERT:     Right.

           17                      THE COURT:     But I think at least that it's

           18     helpful to have them identified prior to trial.

           19                      MR. GILBERT:     Right.

13:36:13   20                      THE COURT:     All right.    So, by Friday, counsel

           21     are to file the updated lists of exhibits.

           22            All right.     I do want to emphasize what I put in the

           23     latest order that I entered, which was the order of today,

           24     about anticipating who is going to be testifying.

13:36:52   25            I have used this practice consistently and have found,
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 17 of 45. PageID #: 2312
                                                                                          17


            1     number one, that counsel are very cooperative in this

            2     regard, which has always been refreshing; but, two, I have,

            3     except perhaps in very rare circumstances, had a situation

            4     where we've had dead time, and so, I would appreciate your

13:37:14    5     efforts and your cooperation in making sure that the time

            6     that we set aside to hear testimony, that witnesses are here

            7     and they're ready to go.

            8            All right.     And, again, I will emphasize that.          Two

            9     things:    Number one, we'll deal with exhibits at the close

13:37:43   10     of your respective cases, and that, however, to the extent

           11     you want the exhibit published to the jury, that it will

           12     have to be with leave of the Court.          So you will ask to

           13     publish it, and then, if there's some question about whether

           14     it should be published, then I can take it up at that time.

13:38:14   15            All right.     The trial is going to go forward in

           16     Courtroom 17B.     It has all the electronic capability that we

           17     have here at the court.       And although I prefer the

           18     Magistrate Judge's courtrooms, unfortunately, we are not

           19     necessarily state of the art, even down on 9 where we do

13:38:36   20     have more technology than we have up here.            So this will be

           21     up in 17B.

           22            And as I understand it, counsel are making

           23     arrangements with Mr. DeVan to come over and to inspect the

           24     courtroom and to try out the equipment in advance of the

13:38:56   25     trial, and I suggest that you do that so that we don't have
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 18 of 45. PageID #: 2313
                                                                                         18


            1     technical problems that -- that take place during the course

            2     of the trial.

            3              All right?

            4                      MR. GILBERT:     Sorry.    Just one other question,

13:39:29    5     Judge.

            6              In opening and closing statements, do you require

            7     counsel to be at the podium?

            8                      THE COURT:     No.   As a trial lawyer, I always

            9     preferred to have some latitude.         You don't want to get up

13:39:48   10     in the jury's face, and I'm not going to let you do that,

           11     but, certainly, you can move away from the podium.

           12              And when I tried cases, I moved away from the podium

           13     every opportunity that I had and positioned myself in the

           14     courtroom strategically.

13:40:05   15              So I'm --

           16                      MR. GILBERT:     I think that would also go for

           17     the voir dire because --

           18                      THE COURT:     Right.

           19                      MR. GILBERT:     All right.

13:40:12   20                      THE COURT:     Right.   Now, the only caveat is

           21     the court reporter has to hear you.

           22                      MR. GILBERT:     Exactly.

           23                      THE COURT:     So if we're having some --

           24                      MR. GILBERT:     They have to hear the jury.

13:40:23   25                      THE COURT:     And we can check and have a
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 19 of 45. PageID #: 2314
                                                                                         19


            1     microphone.     There is a portable mic.       So if that's a

            2     problem with -- with the audio being heard throughout the

            3     courtroom, and especially by the court reporter, then we can

            4     make arrangements for that.        So that's a good question.          I'm

13:40:41    5     glad you brought that up.

            6             Certainly, if you prefer to just do all of your

            7     questioning and examination and cross-examination from the

            8     podium, and your opening and closing, that's your -- you

            9     know, that's your decision.

13:40:58   10                      MR. DOWNEY:     Thank you, Your Honor.

           11             I had one other question procedural.

           12             Mr. Gilbert and I had talked yesterday about Ms.

           13     Knowlton being called in their case on Thursday and that it

           14     would be preferable if she comes up once for the trial, and

13:41:12   15     Mr. Gilbert was agreeable to me I think examining her in his

           16     case.

           17                      THE COURT:     Right.    With agreement of counsel,

           18     if -- if you want to have a witness only testify once,

           19     then -- then you can do that.         I understand that that makes

13:41:34   20     sense for a number of reasons and that would mean -- so

           21     there would also be examination by the other side that would

           22     be complete and cover everything that the witness would

           23     testify to, even if the witness were called back as part of

           24     the defendants' case, so --

13:41:53   25                      MR. GILBERT:     Yeah.    We have no problem with
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 20 of 45. PageID #: 2315
                                                                                         20


            1     that.

            2                      THE COURT:     All right.    So as long as you're

            3     in agreement with respect to any witness that you believe

            4     that's suitable for, then that's fine with me.

13:42:07    5                      MR. DOWNEY:     Thank you, Your Honor.

            6                      THE COURT:     Okay.   Mr. Gilbert, you filed a

            7     motion today?

            8                      MR. GILBERT:     Yes, we did.

            9                      THE COURT:     And there hasn't been a response

13:42:22   10     on it, of course, yet.

           11              I want to focus on -- on the first part of your

           12     motion:    Crime scene photographs.

           13                      MR. GILBERT:     So --

           14                      THE COURT:     Well, I've read your brief.

13:42:43   15                      MR. GILBERT:     Okay.

           16                      THE COURT:     And let me just say this:        Perhaps

           17     the compromise here is to permit one black and white photo

           18     taken by the Richland County Sheriff's Office that shows the

           19     position of the remote in relationship to the body.             Not

13:43:14   20     color.    Black and white.

           21              So with respect to that, I'll hear you first, and then

           22     I'll hear defense -- defense counsel.

           23                      MR. GILBERT:     Right.    I mean, I think you

           24     understand the importance of the location of the body and

13:43:29   25     the remote.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 21 of 45. PageID #: 2316
                                                                                         21


            1                      THE COURT:     Well, you've set it out and I --

            2                      MR. GILBERT:     Yeah.    And it's --

            3                      THE COURT:     And that's certainly facts that

            4     you are -- that you are free to develop during the course of

13:43:43    5     this case.

            6                      MR. GILBERT:     And we need the photographs in

            7     order to do that.

            8              Also, we don't think that this picture is particularly

            9     gruesome.    I mean, frankly, it looks like somebody is

13:43:56   10     sleeping.

           11                      THE COURT:     Well, especially in black and

           12     white.    I think that really takes the edge off of it and I

           13     don't see what color adds to it.

           14                      MR. GILBERT:     But we need two.      We need two

13:44:04   15     photographs.     One is --

           16                      THE COURT:     Why do you need two?

           17                      MR. GILBERT:     Because there is -- because

           18     there -- one picture has -- was taken earlier, before the

           19     EMS --

13:44:16   20                      THE COURT:     Yes.

           21                      MR. GILBERT:     -- representative came.

           22                      THE COURT:     Wouldn't that be the most

           23     probative of the three photographs you have?

           24                      MR. GILBERT:     Well, there's a reason why we

13:44:24   25     want both.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 22 of 45. PageID #: 2317
                                                                                         22


            1            Because of the stickers on the body that are for the

            2     electrodes that were found -- that were placed on the

            3     decedent by the EMS technician that arrived named Richard

            4     Compton who is going to be testifying, when he came in,

13:44:47    5     he -- he administered the first aid or heart monitor to

            6     determine if Mr. Garber was alive.

            7            The --

            8                      THE COURT:     So what does the photograph with

            9     the electrodes add?

13:45:06   10                      MR. GILBERT:     Because -- because the --

           11     because nobody, among the three defendants, need -- nobody

           12     in the room between the time of Brian Garber's shooting

           13     until a prosecutor came in the room, at this point where the

           14     numbers are and the electrodes are, to say that they saw a

13:45:34   15     remote.

           16                      THE COURT:     Well -- but this photograph taken

           17     by the Richland County Sheriff's Office was earlier in time

           18     and the remote's there.

           19                      MR. GILBERT:     Right.

13:45:45   20                      THE COURT:     And it appears to be -- it appears

           21     to be more or less in the same position in the ones taken by

           22     BCI.

           23                      MR. GILBERT:     Right.

           24                      THE COURT:     So I don't see what that adds.

13:45:53   25                      MR. GILBERT:     Well, we feel that it could have
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 23 of 45. PageID #: 2318
                                                                                         23


            1     been -- it could have been moved at some point during the --

            2     during this period of time.

            3             And there are different perspectives as to where the

            4     officers were standing that we need to have the middle one,

13:46:19    5     because it shows the -- a broader picture of the room with

            6     the body on it.

            7             And I'm not -- I'm not going to argue the whole case

            8     right now.

            9                      THE COURT:     Okay.   I understand.      I

13:46:33   10     understand.

           11                      MR. GILBERT:     Trust me --

           12                      THE COURT:     I want to hear from the other

           13     side.

           14                      MR. GILBERT:     Right.    But I'm not done yet,

13:46:36   15     okay?

           16                      MR. DOWNEY:     I plan to argue the whole case,

           17     Your Honor.     No.

           18             We think that the Court was correct in its initial

           19     ruling, Your Honor.       The defense perspective about the

13:46:49   20     remote is that there is other evidence that links it to Mr.

           21     Garber at the time of the shooting through Matthew Garber

           22     observing it under his shirt.

           23             We feel like delving into the remote, the location of

           24     the remote, is just another attempt to sort of circle back

13:47:04   25     into the conspiracy theory about the remote being planted
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 24 of 45. PageID #: 2319
                                                                                         24


            1     when there's absolutely no evidence of that.            And as the

            2     Court noted, the photographs both show it.

            3              So from our perspective, this is not something that

            4     would be helpful to the jury, and potentially prejudicial if

13:47:20    5     the plaintiff is given latitude to pursue that line at

            6     trial.

            7              And also, Your Honor, we did just receive their --

            8     their reconsideration this morning at 10:00.            There are --

            9     you know, we would prefer the opportunity to respond in

13:47:34   10     writing as well, if the Court was inclined to permit that,

           11     so that we could file a document of record.

           12              Although, I would understand the Court's position that

           13     this has been in addressed in prior motions and a prior

           14     ruling.

13:47:46   15                       THE COURT:    I think it has.

           16              And as I say, I think a reasonable compromise is to

           17     let the one photo, which has 101-1411, in in black and white

           18     form.

           19              And it's the earliest photo that was taken.          It shows

13:48:01   20     the remote.      It shows the remote in relationship to the

           21     body.    And then each side can -- can make their arguments

           22     respectively.

           23              So --

           24                       MR. DOWNEY:    Your Honor, would you mind

13:48:18   25     repeating that number on that photo?
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 25 of 45. PageID #: 2320
                                                                                         25


            1                      THE COURT:     101-1411.

            2                      MR. DOWNEY:     Thank you, Your Honor.

            3                      MR. GILBERT:     So there is -- how will that be

            4     transformed from -- do you want us to do the black and

13:48:33    5     white?

            6                      THE COURT:     Yes.    I can --

            7                      MR. GILBERT:     Maybe lighten it up a little bit

            8     so you can see it better?

            9                      THE COURT:     Well, it's the position of the

13:48:42   10     remote to the body.       Certainly -- certainly, it would be

           11     acceptable just to have it this way.          But I know from my

           12     iPhone, I can hit a black and white option and it converts a

           13     color into a black and white --

           14                      MR. GILBERT:     All right.

13:48:57   15                      THE COURT:     -- so it can be done.

           16              And as far as the second part of this motion, I think

           17     that it has been -- the trajectory presentation, that's been

           18     briefed and argued and my ruling stands.

           19                      MR. GILBERT:     Well, can we put something on

13:49:18   20     the record at least?

           21                      THE COURT:     Sure.

           22                      MR. GILBERT:     Okay.

           23                      THE COURT:     Go ahead.

           24                      MR. GILBERT:     So, I mean, we don't understand

13:49:24   25     the reasoning of the Court because this is a demonstrative
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 26 of 45. PageID #: 2321
                                                                                         26


            1     exhibit.    It's not going to be offered into evidence.            It's

            2     going to be used as -- as a guide for the jury.

            3            And the Court can give a cautionary instruction

            4     about -- that it's just like an opening statement or

13:49:47    5     PowerPoint presentation, it's what we believe the evidence

            6     will show.     If we can't prove that trajectory in the -- in

            7     our case in chief, then the defendant could -- could send it

            8     back at us and argue that they put something in that wasn't

            9     accurate.

13:50:08   10            Also, we are willing to bring in the person who

           11     created the trajectory based on the diagram from Lisa

           12     Kohler, the medical examiner, that's in the evidence, and

           13     the angles of those trajectories are the exact same angles

           14     that were in the autopsy report and described in the autopsy

13:50:34   15     report.

           16                      THE COURT:     The parties -- the parties have

           17     stipulated that the proximate cause of Mr. Garber's death

           18     were the shots fired by the three officers.

           19                      MR. GILBERT:     Yeah.    But the positions of

13:50:46   20     where the three defendants were when they shot is -- is very

           21     important, and the other -- and the defendants never agreed

           22     to even put that in the stipulation of fact.

           23                      THE COURT:     Well, you have the x-rays.

           24                      MR. GILBERT:     What's that?

13:51:00   25                      THE COURT:     The x-rays are in.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 27 of 45. PageID #: 2322
                                                                                         27


            1                      MR. GILBERT:     Right.    But it -- the jury

            2     should -- can see better the idea of the position of the

            3     defendants when they shot and the angle of the bullets.

            4             I mean, it's important to show the trajectory.            It's

13:51:21    5     important to show who might have fired the various shots

            6     into which part of the body.        There's no prejudice here to

            7     anybody.    I don't see how the defendant is -- is in any way

            8     harmed by that.

            9             If they don't think it's accurate, they can argue that

13:51:39   10     it isn't.

           11                      THE COURT:     Well, the shots were the prox --

           12     were the proximate cause of Mr. Garber's death, so why do we

           13     have --

           14                      MR. GILBERT:     Are they willing to stipulate to

13:51:54   15     that --

           16                      THE COURT:     They stipulated to that before

           17     Judge --

           18                      MR. GILBERT:     -- that each defendant fired

           19     shots that caused the death of --

13:52:02   20                      THE COURT:     I think they've stipulated to

           21     that.

           22                      MR. GILBERT:     Are they -- I want to know from

           23     them right now, are they willing to stipulate to that?

           24                      THE COURT:     Okay.

13:52:09   25                      MR. GILBERT:     Because they never have.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 28 of 45. PageID #: 2323
                                                                                         28


            1                      THE COURT:     Is that what you stipulated?

            2     That's how I understood the record.

            3                      MR. DOWNEY:     It's not, Your Honor.

            4            Deputy Nicholson's gun jammed, and we don't know

13:52:20    5     whether a bullet from Deputy Nicholson's entered -- we

            6     agreed that Mr. Garber tragically passed away as a result of

            7     being shot and these officers were present.

            8            And, you know, from our perspective, Your Honor, and

            9     Ms. Williamson is prepared to address the arguments again

13:52:35   10     regarding, you know, the -- the demonstrative, as Mr.

           11     Gilbert calls it, that we believe is founded in basically

           12     bringing in an expert after the fact and addressing location

           13     and trajectory when it's not really an issue in the case and

           14     never was when the case was pending in a discovery period.

13:52:54   15            So from our perspective, you know, and Ms. Williamson

           16     can address Dr. Kohler as well --

           17                      MS. WILLIAMSON:      And --

           18                      THE COURT:     Well, again, I think Mr. Gilbert's

           19     question is a fair one.

13:53:05   20            Are you stipulating that the proximate cause of Mr.

           21     Garber's death is the gunfire from the -- from the three

           22     deputies?

           23                      MR. DOWNEY:     I think we have --

           24                      THE COURT:     Or are you going to say that one

13:53:23   25     didn't fire at all because the gun was malfunctioning?
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 29 of 45. PageID #: 2324
                                                                                         29


            1                      MR. DOWNEY:     They all fired.      We just know his

            2     -- that two bullets went out of I think Deputy Nicholson's

            3     gun.   I use that as an example.

            4            I think the stipulation we put as a matter of record,

13:53:36    5     Your Honor.     I would refer back -- to the Court to that.            I

            6     mean --

            7                      THE COURT:     What's --

            8                      MR. DOWNEY:     -- I don't want to say something

            9     inconsistent with the record, but I believe it's in the

13:53:44   10     record what we stipulated to.

           11                      THE COURT:     When you say the record, are you

           12     talking about the transcript --

           13                      MR. DOWNEY:     Correct.

           14                      THE COURT:     -- before Judge Polster?

13:53:52   15                      MS. WILLIAMSON:      Yes.

           16                      MR. DOWNEY:     Yes.

           17                      THE COURT:     Well, as I read the transcript,

           18     proximate cause was stipulated.

           19                      MR. DOWNEY:     Correct, Your Honor.

13:53:56   20                      THE COURT:     So, therefore, that isn't a

           21     question.

           22                      MR. GILBERT:     We don't want to be in a

           23     situation where they ambush us at the end of the trial and

           24     say:   You didn't prove that Nicholson caused the death, and,

13:54:07   25     therefore, he should be dismissed out of the case.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 30 of 45. PageID #: 2325
                                                                                         30


            1              I mean, if we're going to get into piecemealing each

            2     of the defendants and whether they caused the death of Brian

            3     Garber, then we need the trajectory to show how it lines up

            4     with the -- the position of the -- of the defendants when

13:54:26    5     they fired their guns.

            6                      THE COURT:     Well, fair enough.

            7              But all you need to -- all you need is a verdict

            8     against one, right?

            9              And then you can recover all the damages that you can

13:54:37   10     prove by a preponderance of the evidence.           That's my

           11     understanding of how this works.

           12                      MR. GILBERT:     Well, I mean, I think that

           13     the -- that's a nice consolation prize, but -- but, you

           14     know, the --

13:54:54   15                      THE COURT:     Why -- why is it a consolation

           16     prize?

           17                      MR. GILBERT:     We have three defendants who

           18     used excessive force when they shot and killed Brian Garber

           19     with a barrage of shots that were -- we say are

13:55:08   20     unjustifiable.     There are three defendants in this case.            We

           21     have the burden of proof.        We should give -- we should be

           22     given some latitude to try to explain to the jury

           23     graphically how that lines up with the three defendants.

           24                      THE COURT:     Well, are we really going to get

13:55:26   25     into that in this trial, saying -- trying to determine,
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 31 of 45. PageID #: 2326
                                                                                         31


            1     based on trajectory, which bullets came out of which weapon,

            2     and, therefore, which shots were fatal and which weren't?

            3     Like the Brelo case.       That's not what's going to happen

            4     here, is it?

13:55:44    5                      MR. GILBERT:     Well, I don't know what their --

            6     they're not willing to commit.

            7                      THE COURT:     Well, I'm asking you.

            8                      MS. WILLIAMSON:      Your Honor, I'd just like to

            9     bring to the Court's attention, plaintiff's counsel have

13:55:55   10     indicated that Dr. Kohler, the medical examiner, would be

           11     here to explain and this is all based upon her diagram.

           12            She has been deposed in this case.          They did not, with

           13     their motion, submit her testimony as support, but in her

           14     deposition testimony, she indicated that she cannot make an

13:56:14   15     assessment of where -- of where the body was at the time of

           16     the injury.     She can only say here's where the injuries were

           17     because a body is mobile.        And so, she can't make that

           18     determination.

           19            She also indicated in her deposition testimony that

13:56:29   20     she can't make an assessment as to where the officers were

           21     standing at the time.       So I'm not quite sure how she can

           22     come in here and be useful to the plaintiffs.

           23                      THE COURT:     Well, my question is this:        Is

           24     this all relevant?      Are you going to, at the end of the day,

13:56:45   25     say that some officers should -- should not -- not be found
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 32 of 45. PageID #: 2327
                                                                                         32


            1     liable because there's not proximate cause?

            2                      MR. DOWNEY:     No.   We stipulated to proximate

            3     cause, Your Honor.      This is --

            4                      THE COURT:     Across the board.

13:57:00    5                      MR. DOWNEY:     This case is about whether or not

            6     there was excessive force.

            7                      THE COURT:     Whether or not there was excessive

            8     force, not proximate cause.

            9                      MR. DOWNEY:     Correct.

13:57:07   10                      THE COURT:     So we're not going to see a

           11     parsing out among the three officers of whose shot was fatal

           12     and whose wasn't fatal.

           13                      MR. DOWNEY:     That's correct, Your Honor.

           14             There were 16 shots fired.       That's the record in the

13:57:19   15     case that we have.

           16                      THE COURT:     And that was my understanding

           17     after reading Judge Polster's transcript.

           18                      MR. DOWNEY:     We believe that the force used

           19     was appropriate.      Mr. Gilbert believes it wasn't.

13:57:29   20                      THE COURT:     So I believe that that's not going

           21     to be an issue in the case and I'm not going to permit the

           22     evidence.    There's better use of our time here.

           23             Now, we have some time before we get into instructions

           24     and verdict forms, and I've taken a look at -- I have it

13:57:54   25     here.   Let me just find it.       There's a lot of documents up
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 33 of 45. PageID #: 2328
                                                                                         33


            1     here.   ECF Number 85-2, the parties' proposed jury

            2     instructions.     And there's -- as I recall, there's another

            3     document that has verdict forms that I've seen but I don't

            4     have here.

13:58:28    5             And there's a very useful index here that has all the

            6     ones that have been agreed to and all of the ones that each

            7     party has submitted that have not been agreed to.

            8             There is a reference to the instructions given by then

            9     Chief Judge Oliver, I believe, in Smith versus Jones,

13:59:02   10     1:13-cv-744.     And comparing the two, it appears that,

           11     essentially, the ones that are not contested are

           12     substantially similar to the sum total of the instructions

           13     given in Smith versus Jones, that also being an excessive

           14     force case.     Although, there, apparently proximate cause was

13:59:30   15     at issue where it isn't here.

           16             So my question is:      Why don't we just go with what you

           17     agreed with?     Why is that not sufficient?

           18             And, in fact, I have some extra copies of Smith versus

           19     Jones, and I'll give those to you so you can look at those.

13:59:49   20                      MS. GREENE:     Judge, I'm sorry.

           21             I'm afraid I don't understand the question you're

           22     asking.

           23                      THE COURT:     All right.    That was a long

           24     question.    It was a compound question.

13:59:56   25             So point number one, in an excessive force case, Judge
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 34 of 45. PageID #: 2329
                                                                                         34


            1     Oliver -- and that case being Smith versus Jones,

            2     1:13-cv-744, the jury instructions being ECF Number 82 --

            3     Judge Oliver instructed the jury on liability and damages,

            4     and I believe this is the case where present counsel for the

14:00:33    5     plaintiff was also representing the plaintiff.

            6                      MR. GILBERT:     That's correct.

            7                      MS. GREENE:     That's correct.

            8                      THE COURT:     That's correct.

            9            All right.     So you're familiar with these

14:00:41   10     instructions --

           11                      MR. GILBERT:     Right.

           12                      THE COURT:     -- or at least you were at one

           13     point in time familiar with these instructions.

           14            And, in fact, I believe you cite these instructions

14:00:50   15     as -- as the legal basis for some of the instructions that

           16     have been proposed.       So that's point number one.

           17            Point number two, in comparing what Judge Oliver gave

           18     in Smith versus Jones with what you have agreed to, jointly

           19     proposed jury instructions, that they -- what he gave and

14:01:18   20     what you've agreed to appear to be substantially similar

           21     with respect to both liability and damages.

           22            And my question is then -- it appears to be

           23     comprehensive.     His instructions in Smith versus Jones make

           24     sense to me.     Why do we really need to get into these

14:01:42   25     instructions where -- where you can't agree?            Why not just
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 35 of 45. PageID #: 2330
                                                                                         35


            1     go with something substantially similar to what Judge Oliver

            2     did in Smith versus Jones, which is -- which is, for the

            3     most part, what you've agreed to?

            4                      MS. GREENE:     Judge, plaintiff would be willing

14:02:01    5     to accept --

            6                      THE COURT:     Excuse me?

            7                      MS. GREENE:     Plaintiff would be willing to

            8     accept something substantially similar to the Smith v.

            9     Jones.

14:02:10   10                      THE COURT:     I don't expect you to make a

           11     commitment today, but take it into consideration.

           12                      MS. WILLIAMSON:      Thank you.

           13                      THE COURT:     Let me just say that, as is clear,

           14     what we basically have here is a Section 1983 excessive

14:02:24   15     force claim, and we have a state assault and battery claim,

           16     and we have a wrongful death claim, and we have a survivors

           17     claim.    But I do want to ask about the survivors claim.

           18              I've read quite a bit of case law in the last few days

           19     to put all the pieces together, and the case law in this

14:02:50   20     circuit seems clear to me that this state law assault and

           21     battery claim, the liability standard, is the same as for

           22     excessive force.      And so, therefore, to give two

           23     instructions on two different claims is potentially

           24     confusing to the jury.       And I don't know whether that was

14:03:11   25     what Judge Oliver was thinking in Smith versus Jones, but
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 36 of 45. PageID #: 2331
                                                                                         36


            1     what he did here makes sense to me.

            2             And as you take a look at ECF Number 82, what he did

            3     was he instructed on excessive force, and then he instructed

            4     on damages for survivorship and wrongful death, and there's

14:03:31    5     nothing in here about assault and battery because,

            6     basically, the standard is the same, so -- the standard for

            7     liability is the same.

            8             So take that under consideration.         We're going to

            9     revisit this as the trial -- as we get to that point in

14:03:47   10     trial, but it seems to me that what Judge Oliver did here is

           11     a very well -- is a very well-crafted set of instructions

           12     and they're very clear and plain and provide a roadmap for

           13     the jury to work its way through this.           It doesn't confuse

           14     them.

14:04:04   15             And if you want jury interrogatories, if -- if they're

           16     taken off of the instructions that Judge -- and I believe he

           17     may have given interrogatories in that case, too, you can

           18     check the docket and I'll check the docket -- but I believe

           19     that the approach he took here is -- is a constructive,

14:04:24   20     helpful one, and is -- and it's certainly worthy of

           21     consideration and would get us to where we needed to be

           22     here.

           23             All right.

           24                      MR. GILBERT:     Judge, I would note, I don't

14:04:39   25     think we have an assault claim.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 37 of 45. PageID #: 2332
                                                                                         37


            1            Is that right?

            2                      MR. DOWNEY:     I think that's right.

            3                      THE COURT:     You don't have an assault and

            4     battery claim?

14:04:45    5                      MR. GILBERT:     No.   We just have a reckless --

            6                      THE COURT:     Well, reckless is not a

            7     freestanding cause of action.         That's clear.

            8                      MR. GILBERT:     No.   It's a negligence, with a

            9     higher burden, under the state statute.

14:04:58   10                      THE COURT:     I took a look at your pleadings,

           11     and I -- and unless I'm really misreading it, I think you

           12     pled an assault and battery claim.

           13                      MR. GILBERT:     I think we might -- if we did,

           14     we're going to dismiss it.

14:05:14   15                      THE COURT:     All right.

           16                      MR. GILBERT:     We didn't have them --

           17                      THE COURT:     All right.    So that makes it even

           18     easier.

           19                      MR. GILBERT:     All right.

14:05:19   20                      THE COURT:     And that -- and with that, it

           21     makes more sense to go with what Judge Oliver does.

           22                      MR. GILBERT:     Right.    Reckless is the -- the

           23     negligence claim --

           24                      THE COURT:     Yeah.   It's not freestanding.         But

14:05:30   25     I understand what you're saying.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 38 of 45. PageID #: 2333
                                                                                         38


            1                      MR. GILBERT:     Yeah.

            2                      THE COURT:     And I understand what you're

            3     saying.    If it isn't -- if it isn't liability under

            4     excessive force, if it doesn't rise to that level, then it

14:05:39    5     drops down to mere negligence and its -- and its immunity.

            6            Objectively and reasonable is the buzzword for -- and

            7     the instructions that Judge Oliver gave and the instructions

            8     that you're proposing seem to be right on point with respect

            9     to excessive force, so it's -- it's up or down on excessive

14:06:01   10     force, and if it's a finding of excessive force, then --

           11     then you go ahead and take a look at wrongful death and

           12     survivorship.

           13            You're maintaining a survivorship claim?           There were

           14     damages prior to death?

14:06:15   15                      MR. GILBERT:     Yes.

           16                      THE COURT:     Okay.    All right.    Well, that's

           17     certainly your prerogative to pursue that and prove it and

           18     then --

           19                      MR. GILBERT:     You know, everything is subject

14:06:22   20     to the end of the case.

           21                      THE COURT:     Oh, I understand that.

           22                      MR. GILBERT:     So we'll want to have a -- we

           23     want to have a short conference anyway after the evidence is

           24     in.

14:06:29   25                      THE COURT:     Well, that's right.
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 39 of 45. PageID #: 2334
                                                                                          39


            1                      MR. GILBERT:     Right.

            2                      THE COURT:     That's right.     That's why I'm

            3     not -- I'm throwing this out for your consideration --

            4                      MR. GILBERT:     Many things can change.

14:06:37    5                      THE COURT:     -- and I'm not saying that I'm

            6     casting -- I'm casting the instructions --

            7                      MR. GILBERT:     Yeah.

            8                      THE COURT:     -- and the interrogatories in

            9     stone at this point.       It depends on how it comes in.         And

14:06:48   10     we'll see.     We'll see at that point.

           11             But I -- I think it's worthy to think about it now,

           12     worthwhile to think about it now, and to be looking to Judge

           13     Oliver to see if, in fact, that's a template that fits this

           14     case.

14:07:07   15             All right.    Any other questions?

           16                      MR. DOWNEY:     Your Honor, on days where we're

           17     in trial, is there the possibility to speak to the Court

           18     prior to starting?      Do you want the --

           19                      THE COURT:     Oh, we'll definitely do that.

14:07:17   20     Yeah, we're definitely going to do that, because I'm going

           21     to want to go over the agenda for the day, see who is going

           22     to testify, and where we're at.         Yeah, so that goes without

           23     saying.    I think I say be here by 8:30.

           24                      MR. DOWNEY:     Right.

14:07:34   25                      THE COURT:     And the jury will be seated at
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 40 of 45. PageID #: 2335
                                                                                         40


            1     9:00, and I'll come on the bench at 8:30, and we'll go over

            2     the day.

            3                      MR. DOWNEY:     If I may, Your Honor.

            4            I think, based on the Court's order, we'd likely get

14:07:45    5     to witnesses on day one.        Has that been your experience as

            6     well with your order?

            7                      THE COURT:     Should be, unless something

            8     unusual goes on in the voir dire.

            9            So we'll have the voir dire.         Hopefully we can have

14:07:55   10     the jury seated within a reasonable period of time, have

           11     opening statements, and then start with the witnesses.

           12                      MR. DOWNEY:     Thank you, Your Honor.

           13                      THE COURT:     All right.    Okay.    Anything

           14     further for the plaintiff?

14:08:07   15                      MR. GILBERT:     Yes, Your Honor.

           16            A couple of -- a couple of issues --

           17                      THE COURT:     Yes.

           18                      MR. GILBERT:     -- of clarification.

           19            So the Court issued an order that would exclude, in

14:08:23   20     terms of the question of liability, only those facts which

           21     the defendants knew at the time that they confronted Brian

           22     Garber.

           23            But in dialogue and discussions with defense counsel,

           24     a couple things had come up.        One was prior attempted

14:08:53   25     suicides, and another was the mental health history of Brian
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 41 of 45. PageID #: 2336
                                                                                         41


            1     Garber.    All of this could come in from family members or

            2     medical records.

            3                      THE COURT:     With respect to damages?

            4                      MR. GILBERT:     Well, this is what we want to

14:09:15    5     make sure is clarified.

            6            We weren't sure in your order about the attempted

            7     suicide, whether that was for damages or for liability.                It

            8     wouldn't seem to fit the liability because the defendants

            9     wouldn't have known that.

14:09:35   10                      THE COURT:     Right.    Right.

           11                      MR. GILBERT:     All right.

           12                      THE COURT:     I --

           13                      MR. GILBERT:     So because this is -- this might

           14     have to do with damages, that we have -- we have a

14:09:45   15     cautionary instruction --

           16                      THE COURT:     Anything --

           17                      MR. GILBERT:     -- of some kind.

           18                      THE COURT:     -- admitted strictly for purposes

           19     of damages, I'll give a cautionary instruction.

14:09:56   20                      MR. GILBERT:     Okay.

           21                      THE COURT:     I realize there's some, perhaps,

           22     gray areas out there where that's going to be appropriate.

           23                      MR. GILBERT:     Yeah.

           24                      THE COURT:     I didn't think there was enough of

14:10:06   25     a problem to bifurcate the trial, but --
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 42 of 45. PageID #: 2337
                                                                                         42


            1                      MR. GILBERT:     Yeah.    And --

            2                      THE COURT:     And -- and, again, I'm just going

            3     to ask the question here.

            4              With respect to -- assuming that there's a finding of

14:10:20    5     liability under the -- under the wrongful death, who -- who

            6     are the persons who are really going to be claiming that

            7     they're damaged?      Is it -- it's certainly the children,

            8     right?

            9                      MR. GILBERT:     Yes.    Certainly the children.

14:10:33   10                      THE COURT:     In addition to the children, who?

           11                      MR. GILBERT:     Well, it could -- it would also

           12     be the parents and the wife.        But mainly the children.

           13                      THE COURT:     Okay.    All right.    Well, with

           14     respect to the --

14:10:55   15                      MR. GILBERT:     Again --

           16                      THE COURT:     With respect to his wife, I

           17     suppose that opens up a --

           18                      MR. GILBERT:     Yeah.

           19                      THE COURT:     -- a number -- a number of

14:11:03   20     problematic areas.

           21                      MR. GILBERT:     Right.    And we will talk about

           22     that further --

           23                      THE COURT:     All right.

           24                      MR. GILBERT:     -- those issues.

14:11:10   25                      THE COURT:     Okay.    Well, the leaner and
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 43 of 45. PageID #: 2338
                                                                                         43


            1     cleaner this is, the better.

            2                      MR. GILBERT:     Agreed.

            3                      THE COURT:     All right.

            4                      MR. DOWNEY:     If I may, Your Honor.

14:11:19    5            Just to Mr. Gilbert's point about, you know, Mr.

            6     Garber's prior attempted suicides, we know that he's a

            7     troubled individual, but one issue from the defense

            8     standpoint that could potentially impact on motive when he

            9     was in the room with the officers with what he was doing is

14:11:35   10     that he had attempted suicide in that very room a year

           11     earlier.

           12            And I feel that that is something that might be

           13     probative as to what he was attempting to accomplish at the

           14     time that the officers were interacting --

14:11:45   15                      THE COURT:     But that didn't factor into the

           16     equation of why the officers did what they did.             They didn't

           17     know that.

           18                      MR. DOWNEY:     Thank you, Your Honor.

           19                      THE COURT:     All right.    So I'll just leave it

14:11:56   20     at that.

           21            All right.     Anything else, Mr. Gilbert?

           22                      MR. GILBERT:     Just consulting with my --

           23                      THE COURT:     All right.    Certainly.

           24                      MR. GILBERT:     -- partner here.

14:12:20   25            I think -- I know when we walk out of the courtroom,
           Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 44 of 45. PageID #: 2339
                                                                                         44


            1     we're going to think of something else.

            2                      THE COURT:     Well, it's -- it's not over.

            3                      MR. GILBERT:     But we'll let you know.

            4                      THE COURT:     It's not over until it's over.

14:12:29    5                      MR. GILBERT:     Right.    Right.

            6                      MR. DOWNEY:     The defendants will stipulate

            7     it's been a productive day, Your Honor.

            8            We have nothing additional.

            9                      THE COURT:     Excuse me?

14:12:35   10                      MR. DOWNEY:     It's been a productive day, and

           11     we have nothing additional.

           12                      THE COURT:     All right.    Very good.

           13            I do want to talk -- well, obviously, there's still

           14     the question of settlement.

14:12:46   15            We spent a day and were not able to settle the case

           16     before, but I want to talk to each counsel, so just remain

           17     here after I go off the bench and Mr. DeVan will bring you

           18     in.

           19                      MR. GILBERT:     Thank you, Judge.

14:13:00   20                      THE COURT:     And we'll just touch base on that

           21     question.

           22                      MR. DOWNEY:     Thank you, Your Honor.

           23                      THE COURT:     There being no further business

           24     before the Court, we are in recess.

14:13:08   25                      COURTROOM DEPUTY:      All rise.
Case: 1:15-cv-00210-WHB Doc #: 164 Filed: 04/10/19 45 of 45. PageID #: 2340
                                                                              45


 1                                       - - -

 2                    (Proceedings concluded at 2:13 p.m.)

 3

 4

 5

 6                             C E R T I F I C A T E

 7           I certify that the foregoing is a correct transcript
       of the record of proceedings in the above-entitled matter
 8     prepared from my stenotype notes.

 9                  /s/ Sarah E. Nageotte                        4/10/2019
                    SARAH E. NAGEOTTE, RDR, CRR, CRC                  DATE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
